FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ORGANIZED VILLAGE OF KAKE; THE           No. 11-35517
BOAT COMPANY; ALASKA
WILDERNESS RECREATION AND                   D.C. No.
TOURISM ASSOCIATION; SOUTHEAST           1:09-cv-00023-
ALASKA CONSERVATION COUNCIL;                  JWS
NATURAL RESOURCES DEFENSE
COUNCIL; TONGASS CONSERVATION
SOCIETY; GREENPEACE, INC.;                  ORDER
WRANGELL RESOURCE COUNCIL;
CENTER FOR BIOLOGICAL
DIVERSITY; DEFENDERS OF
WILDLIFE; CASCADIA WILDLANDS;
SIERRA CLUB,
               Plaintiffs-Appellees,

                  v.

UNITED STATES DEPARTMENT OF
AGRICULTURE; UNITED STATES
FOREST SERVICE; TOM VILSACK, in
his official capacity as Secretary of
Agriculture; HARRIS SHERMAN, in
his official capacity as Under
Secretary of Agriculture of Natural
Resources and Environment; TOM
TIDWELL, in his official capacity as
Chief, USDA Forest Service,
                           Defendants,
2        ORGANIZED VILLAGE OF KAKE V. USDA

 ALASKA FOREST ASSOCIATION, INC.,
             Intervenor-Defendant,

                  and

 STATE OF ALASKA,
   Intervenor-Defendant—Appellant.


                   Filed August 29, 2014


                         ORDER

THOMAS, Circuit Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3.

    Judge Berzon did not participate in the deliberations or
vote in this case.